DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/23/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


	Claims 1-17 are pending and under examination.

Claim Objections
Claim 8 and 13 objected to because of the following informalities:  lines 2 and 7, respectively recite “a least one of”.  The following correction should be made: “ at least one of”  
Claim 5-6, and 13 recites “at least one of heartbeat interval feature, amplitude feature, and frequency-domain feature” and should be changed to “at least one feature selected from the group consisting of heartbeat interval feature, amplitude feature, and frequency-domain feature”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the classification algorithm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Each of independent claims 1, 11, and 15 recites a step to determine whether a heart rhythm of the subject belongs to Atrial Fibrillation according to a result of the judgement, which is a mental process. This judicial exception is not integrated into a practical application because the generically recited computer elements (ie. a storage device, a processing device, a sensor, an input device), obtain signals, label data, separate signals, determine values and determine a heart rhythm being Atrial Fibrillation do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are to receiving data, processing data, and determine a health state, which are all well-understood, routine, and conventional computer functions. See MPEP § 2106.05(d). 
MPEP 2106(III) outlines steps for determining whether a claim is directed to statutory subject matter. The stepwise analysis for the instant claim is provided here.
Step 1 – Statutory categories
Claim 1 is directed to a method and thus meets the step 1 requirements.
Claim 11 is directed to a device (i.e. machine) and thus meets the step 1 requirements.
Claim 15 is directed to a tangible non-transitory computer-readable medium (i.e. a product), and thus, meets the step 1 requirements.
Step 2A – Prong 1 – Judicial exception (j.e.)
Regarding claims 1, 11, and 15, the following step is an abstract idea:
“performing a judgement operation to judge the feature values through a judgement model that has been pre-established, and to determine whether a heart rhythm of the subject belongs to Atrial Fibrillation according to a result of the judgement”, which is a mental process when given its broadest reasonable interpretation. As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions. In this case, a human could get a feature value and input the value into the model to determine if a patient is experiencing Atrial Fibrillation.
Step 2A – Prong 2 – additional elements to integrate j.e. into a practical application
Regarding claims 1, 11, and 15, the abstract idea is not integrated into a practical application.
The following claim elements do not add any meaningful limitation to the abstract idea:
- “an input device”, “a storage device”, and “a processing device” are recited at a high level of generality and are generic computer components amounting to insignificant extra-solution activity in that they are merely objects on which the functional limitations operate [MPEP 2106.05(b)].
- “judgement model”, “label”, “find”, “filtering”, and “separate” is merely performing repetitive calculations amounting to insignificant extra- solution activity [MPEP 2106.05(d)];
- “feature value”, “PPG signals”, “peaks”, and “inappropriate signal data” are data that is necessary to implement the abstract idea on a computer [MPEP 2106.05(g)];
- “sensors” are routine means for collecting heart rhythm information/data;
- “tangible non-transitory computer-readable medium (computer product)” is routine means for implementing the abstract idea on a computer.
Step 2B – significantly more/inventive concept
The additional elements of claims 1, 11, and 15, when considered separately and in combination, do not add significantly more (ie. an inventive concept) to the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the input device, storage device, and processing device, along with their associated functions, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer. The additional elements are insignificant extra-solution activity and do not amount to more than what is well- understood, routine, and conventional.
Dependent claims 2-10, 12-14, and 16-17 do not integrate the abstract idea into a practical application and do not add significantly more to the abstract idea of claim 1 and 10. The dependent claim limitations are directed to the labeling operation (claim 2), feature extraction (claims 3-8, 12-13, and 16) and outcome judgement (claims 9-10, 14, and 17), which are insignificant extra-solution activity and do not amount to more than what is well-understood, routine, and conventional.
In summary, claims 1-17 are directed to an abstract idea without significantly more and, therefore, are patent ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10258250)(Hereinafter Li) in view of Miao (US20180279891)(Hereinafter Miao).
Regarding claim 1, Li teaches a heart-rhythm signal-processing method (Fig. 4), comprising: 
performing a labeling operation to determine whether there is inappropriate signal data in the signals, and to label the inappropriate signal data (¶69 Col. 12 line 29 “In step S403, the preset threshold range may be [0.5, 3]. In step S405, the upper limit and the lower limit of the first threshold range”… ¶70 Col. 12 lines 34-36 “the result of the long interval artifact removal may include … noise/non-noise flag, (labeled segment)”); 
performing a first separation operation to remove the inappropriate signal data from the signals (¶57 Col. 11 line 37 “S403: removing segments of electrocardiogram signals which go beyond a preset threshold range.”), and to separate the signals into continuous signal segments by using a location of the inappropriate signal data as a reference point (¶56 Col. 11 lines 34-35  “segmenting the electrocardiogram signals according to an interval of the long interval artifact removal,”); 
finding peak locations of the continuous signal segments (¶25 Col. 8 line 49-51  “S202: performing a QRS detection of the filtering-processed electrocardiogram signal through an R-wave position extraction”); 
performing a second separation operation to separate the continuous signal segments into sub-signal segments according to the number of peaks required for interpretation, wherein the number of peaks contained in each of the sub-signal segments is equal to the number of peaks required for interpretation (¶134 Col. 18 lines 18-21 “S902: orderly reading one electrocardiogram signal ecglist[i] and four following electrocardiogram signal ecglist[i+1], ecglist[i+2], ecglist[i+3] and ecglist[i+4] from electrocardiogram signal ecglist” It is obvious that splitting these signals into segments will require that there are sufficient number of peaks for interpretation.); 
performing a feature-extraction operation to obtain feature values that respectively correspond to the sub-signal segments, wherein the feature values are relative to peak-to- peak intervals (PPI) of the sub-signal segments (¶27 Col. 8 lines 57-62 “the R-wave position (PPI) extraction, the QRS complex width extraction and the template creation is parallel performed by a multiple threads at the GPU device side in parallel; any thread being read through its unique index number to process corresponding data.”); and 
performing a judgement operation to judge the feature values through a judgement model that has been pre-established (¶61 Col. 11 lines 55-58 “orderly reading, by each thread, a judgment result, and a previous judgment result and a next judgment result adjacent thereto, from the first noise sequence according to the index number;”). 
Li does not teach the signal obtained from a photoplethysmography in order to perform judgement if a subject may have Atrial Fibrillation. Miao teaches the use of PPG signals to analyze inter-beat intervals to detect heart arrhythmias because PPG signals would provide high accuracy heart arrhythmia signals including improved detection accuracy, sensitivity, and specificity ([0027] lines 5-26). Miao also teaches the separation of PPG segments based on beats. Specifically, [0045] lines 16-18, the PPG segment is split based on beats that can be between 40 to 70 beats. It would be obvious to extract a certain number of peaks based on the limited beats needed for interpretation. Miao also teaches a feature-extraction operation with values related to PPI. Specifically, [0060] lines 9-12, uses inter-beat interval to calculate RMSSD, standard deviation, and entropy which can evaluate measurements (feature values) to extract features. Additionally, Miao teaches a judgement operation to determine if the rhythm is associated with Atrial Fibrillation. Specifically, [0071] lines 13-16, uses random forest classifiers to use the method and enable measurements and predict a rhythm to be Atrial Fibrillation (arrhythmia event). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heart-rhythm signal-processing method of performing a labeling operation, separation operations, feature-extraction operation, and a judgement operation by Li with PPG signals to determine Atrial Fibrillation judgement of Miao because such a modification would provide high accuracy to diagnose heart arrhythmias. Therefore, claim 1 is obvious over Li and Miao.
Regarding claim 4, claim 1 is unpatentable over Li and Miao as indicated above. Regarding the claim limitation on the filtration operation, Li teaches wherein the feature-extraction operation further comprises a filtration operation (¶18  Col. 7 lines 61 “filtering process”), the filtration operation comprising: 
obtaining filtering features that respectively correspond to the sub-signal segments (¶18 Col. 7 lines 61-62 “the prior art performs filtering process of electrocardiogram signals”); 
determining whether each of the sub-signal segments is a bad signal according to the filtering features (¶18 Col. 7 lines 64-65 “so as to remove artifact interferences”); and 
deleting the sub-signal segments determined as bad signals, wherein the sub-signal segments that are deleted will not enter the judgement operation (¶18 Col. 7 lines 62-64 “using a long interval artifact removal algorithm, a short interval artifact removal algorithm and a simple integral coefficient comb filter”). Therefore, claim 4 is obvious over Li and Miao.
Regarding claim 5, claim 1 is unpatentable over Li and Miao as indicated above. Regarding the claim limitation on the filtration feature, Li teaches wherein the filtering features include at least one of heartbeat interval feature, amplitude feature, and frequency-domain feature (¶18 Col. 7 lines 65-67 “including power frequency interference, baseline drift and electromyographical interference, thereby eliminating noise influences”). Therefore, claim 5 is obvious over Li and Miao.
Regarding claim 6, claim 1 is unpatentable over Li and Miao as indicated above. Regarding the claim limitation on the feature value, Miao teaches wherein the feature values include at least one of Standard Deviation, Peak-to-Peak Interval Root Mean Square Successive Differences, and Entropy that are related to peak-to-peak intervals of the sub-signal segments (¶0060 lines 9-12 “In one example, the statistical measures may include Standard deviation, Skewness, Kurtosis, Information Entropy, Root Mean Square of successive differences (RMSSD) of the IBIs (Peak-to-peak), Turning point ratio, and Multiscale Sample Entropy.” ). Therefore, claim 6 is obvious over Li and Miao.
Regarding claim 7, claim 1 is unpatentable over Li and Miao as indicated above. Regarding the claim limitation on the signal-varying feature-extraction operation, Li teaches further comprising a signal-varying feature-extraction operation (Fig. 4 (S407) and ¶61 Col. 11 line 55“S407: orderly reading” operation), wherein the signal-varying feature-extraction operation comprises: 
obtaining the feature values of a particular sub-signal segment among the sub-signal segments (¶56 Col. 11 lines 34-36 “storing the standard deviation into a first standard deviation sequence in the global memory according to the index number.”);
 obtaining the feature values of N sub-signal segments before the particular sub- signal segment from the sub-signal segments, wherein N is a positive integer greater than or equal to 1 (¶61 Col. 11 lines 55-58 “S407: orderly reading, by each thread, a judgment result, and a previous judgment result and a next judgment result adjacent thereto, from the first noise sequence according to the index number;” The terms “first” and “by each thread” indicates the ability of obtaining feature/index values for each sub-signal segment. Additionally, picking the order of obtaining the value from the particular segment is considered to be an obvious variation of the prior art.); 
obtaining signal-varying features according to the feature values of the particular sub-signal segment and the feature values of the N sub-signal segments (¶61 Col. 11 lines 60-63 “then storing a first flag indicating noise into the first noise sequence according to the index number… storing a second flag indicating non-noise”. The signal-varying features can be attributed to the flags.); and 
when the heart-rhythm signal-processing method comprises the signal-varying feature-extraction operation, the judgement operation judges the signal-varying features through the judgement model (¶61 Col. 27-28 lines 64-67 and 1-3 “if the previous judgment result and the next judgment result are both that the standard deviation goes beyond the first threshold range, then storing a first flag indicating noise into the first noise sequence according to the index number, otherwise storing a second flag indicating non-noise into the first noise sequence according to the index number”) Therefore, claim 7 is obvious over Li and Miao.
Regarding claim 8, claim 1 is unpatentable over Li and Miao as indicated above. Regarding the claim limitation on the signal-varying feature-extraction operation, Li teaches wherein the 2signal-varying features include a least one of Standard Deviation-varying feature, Peak-to- 3Peak Interval Root Mean Square Successive Differences-varying feature, and sub-signal 4segment max intensity frequency-varying feature that are related to peak-to-peak intervals 5between the particular sub-signal segment and the N sub-signal segments (¶61 Col. 11 lines 56-64 “from the first noise sequence (sub-signal segment) according to the index number (related to PPI); if the previous judgment result and the next judgment result are both that the standard deviation goes beyond the first threshold range, then storing a first flag indicating noise (signal-varying feature) into the first noise sequence according to the index number, otherwise storing a second flag indicating non-noise into the first noise sequence according to the index number”). Therefore, claim 8 is obvious over Li and Miao.
Regarding claim 9, claim 1 is unpatentable over Li and Miao as indicated above. Regarding the claim limitation on the algorithm, Miao also teaches wherein the classification algorithm is support vector machine, deep learning, XGBoost, or random forest (¶0071 lines 13-16 “uses a random forest classifier to perform the classification.”). Therefore, claim 9 is obvious over Li and Miao.
Regarding claim 10, claim 1 is unpatentable over Li and Miao as indicated above. Regarding the claim limitation on the judgement model, Miao also teaches the establishment of the judgement model uses first-type feature values and second-type feature values to perform machine learning with a classification algorithm (¶0071 lines 12-15 “the random forest model uses only 3 decision trees and the depth of each tree is 5. In this manner, the method 200 enable real time measurement and prediction of arrhythmia event.”) to find a decision boundary that can separate the first-type feature values from the second-type feature values (¶0077 lines 6-9 “It is instructive to note that the method 200 uses the ECG signals for threshold adjustment only and the determination of the present or absence of arrhythmias”), the first-type feature values have been classified as belonging to Atrial Fibrillation and the second-type feature values have been classified as belonging to non-Atrial Fibrillation, and wherein the judgement model determines whether a classification of a to-be-classified feature value belongs to Atrial Fibrillation according to the decision boundary (¶0065 lines 6-7 “standard deviation of the area under the curve for normal sinus and atrial fibrillation.”). Therefore claim 10 is obvious over Li and Miao.
Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10258250) (Hereinafter Li) in view of Miao et al. (US 20180279891), Ferber et al. (US 20180085040)(Hereinafter Ferber), and Barsness (US 5107833)(Hereinafter Barsness) .
Regarding claim 2, Li and Miao render the electronic device for measuring heart rhythm of claim 1 obvious as described above. Neither Li nor Miao teach signal loss, saturation , or static signals. Ferber, in the same field of endeavor, teaches a blood pressure calculation system used to generate arterial blood flow by obtaining ECG or PPG data and using of an accelerometer to determine if signals are static.  Specifically, [0313] and [0315], teaches the use of a 3-axis accelerometer to determine if a signal is inappropriate/corrupted based on the amount of excessive movement. The signal obtained is considered as a unit of time as it is the collected signal. This would allow for the adaptive filter to remove noise found in the signal based on the collected motion data from the accelerometer in order to enhance the strength of the signal. It would have been obvious to modify the heart-rhythm signal-processing method of Li and Miao with Ferber to determine that static signals may be detected and such noisy data may be removed since it was labeled as inappropriate because Ferber teaches that it can enhance the strength of the signal obtained. 
However, Ferber does not teach that the labeling of signals that are lost or saturated as inappropriate data. Barsness, in a similar field of endeavor, teaches the use of an implantable medical device, using RF telemetry, related to the heart that when a signal is lost when there are less than 5 intervals (a predetermined percentage) in a frame and is labeled as such (¶54).  Additionally, Barsness also teaches that if signals achieve saturation, it will be considered an inappropriate signal until the saturation is eliminated because any signal below 5 intervals cannot be processed and a gain must be adjusted, and any signal above 5 intervals may be noisy and would require a gain adjustment. It is also taught to label the following time units as inappropriate data, including the two following units, until it reaches its minimum value required. It would have been obvious to modify the heart-rhythm signal-processing method of Li and Miao with a signal saturation label and lost data as inappropriate because Barsness teaches that the signals cannot be processed due to a missing signal until the saturation condition is eliminated. One of ordinary skill in the art would want to modify a preprocessing model to determine the requirements for the saturation of a signal based on a time interval of a missing signal in order to be able to process the data based on a minimum value established to eliminate the saturation condition, similar to that of Barsness. Therefore, claim 2 is obvious over Li, Miao, Ferber, and Barsness.
Claims 3, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10258250)(Hereinafter Li) in view of Miao et al. (US 20180279891) and Shin et al. (Removal of baseline wandering in ECG signal by improved detrending method, 2015).
Regarding claim 3, claim 1 is unpatentable over Li and Miao as indicated above. Regarding the claim limitation on the signal obtained, Li teaches the use of a comb filter to smooth the signal. Specifically, [84] Col. 13 lines 33-34, the comb filter removes noise which smooths the continuous segment. Neither Li nor Miao teach performing a baseline removal operation of a signal. Shin teaches performing the baseline removing of the ECG signal. Specifically, Conclusion page 6, detrending can resolve baseline wandering and interference to avoid distorting the ECG signal due to patient body movement or respiratory breathing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heart-rhythm signal-processing method of performing a labeling operation, separation operations, feature-extraction operation, and a judgement operation by Li and PPG signals to determine Atrial Fibrillation judgement of Miao with the smoothing operation to include a baseline removal because Shin teaches that such a modification can maintain the diagnostic features embedded in the ECG signal by removing wandering interference caused by patient movement, which avoids distorting the ECG signal (Conclusion).  Therefore, claim 15 is obvious over Li, Miao, and Shin.
Therefore, claim 3 is unpatentable over Li, Miao, and Shin.
Regarding claim 11, Li teaches an electronic device for measuring heart rhythm (¶6 Col. 1 lines 58-60 “GPU-based parallel electrocardiogram signal analysis…device”), comprising: 
a storage device, configured to store a program, wherein the program contains a 7judgement model that has been pre-established, and when the program is performed by the 8processing device, the electronic device performs (¶8 Col. 2 lines 13-15 “declaring variables…assigning corresponding global device memory thereto”):
a labeling operation, to determine whether there is inappropriate signal data in the signals, and to label the inappropriate signal data; (¶69 Col. 12 line 29 “In step S403, the preset threshold range may be [0.5, 3]. In step S405, the upper limit and the lower limit of the first threshold range” ”… ¶70 Col. 12 lines 34-36 “the result of the long interval artifact removal may include … noise/non-noise flag, (labeled segment)”); 
a first separation operation, which removes the inappropriate signal data from the signals, (¶57 Col. 11 line 37 “S403: removing segments of electrocardiogram signals which go beyond a preset threshold range.”), and separates the signals into continuous signal segments by using the location of the inappropriate signal data as a reference point; (¶56 Col. 11 lines 28-29 “segmenting the electrocardiogram signals according to an interval of the long interval artifact removal,”); 
a signal processing operation, which executes smoothing on the continuous signal segments (¶84 Col. 13 lines 33-34 “the comb filter filtration”),
finds peak locations of the continuous signal segments (¶25 Col. 8 lines 49-52 “S202: performing a QRS detection of the filtering-processed electrocardiogram signal through an R-wave position extraction”); 
a second separation operation, which separates the continuous signal segments into sub-signal segments according to the number of peaks required for interpretation, wherein the number of peaks contained in each of the sub-signal segments is equal to the number of peaks required for interpretation; (¶134 Col. 18 lines 18-21 “S902: orderly reading one electrocardiogram signal ecglist[i] and four following electrocardiogram signal ecglist[i+1], ecglist[i+2], ecglist[i+3] and ecglist[i+4] from electrocardiogram signal ecglist” It is obvious that splitting these signals into segments will require that there are sufficient number of peaks for interpretation.); 
a filtration operation (¶7 Col. 1 lines 64 “filtering process”), which obtains filtering features that respectively correspond to the sub-signal segments, determines whether each of the sub-signal segments is a bad signal according to the filtering features(¶18 Col. 1 lines 64-65 “so as to remove artifact interferences”), and deletes the sub-signal segments determined as bad signals, wherein the sub-signal segments that have not been deleted are called good sub-signal segments (¶18 Col. 1 lines 62-64 “using a long interval artifact removal algorithm, a short interval artifact removal algorithm and a simple integral coefficient comb filter”);
a feature-extraction operation, which obtains feature values that respectively correspond to the good sub-signal segments, wherein the feature values are relative to peak- to-peak intervals (PPI) of the sub-signal segments; (¶27 Col. 8 lines 56-62 “the R-wave position extraction, the QRS complex width extraction and the template creation is parallel performed by a multiple threads at the GPU device side in parallel; any thread being read through its unique index number to process corresponding data.”); and 
and a judgement operation, which judges the feature values through the judgement model that has been pre-established, (¶61 Col. 11 lines 55-58 “orderly reading, by each thread, a judgment result, and a previous judgment result and a next judgment result adjacent thereto, from the first noise sequence according to the index number;”). 
Li does not teach the signal obtained from a photoplethysmography in order to perform judgement if a subject may have Atrial Fibrillation. Miao teaches the use of PPG signals to analyze inter-beat intervals to detect heart arrhythmias because PPG signals would provide high accuracy heart arrhythmia signals including improved detection accuracy, sensitivity, and specificity ([0027] lines 5-26). Miao also teaches the separation of PPG segments based on beats. Specifically, [0045] lines 16-18, the PPG segment is split based on beats that can be between 40 to 70 beats. It would be obvious to extract a certain number of peaks based on the limited beats needed for interpretation. Miao also teaches a feature-extraction operation with values related to PPI. Specifically, [0060] lines 9-12, uses inter-beat interval to calculate RMSSD, standard deviation, and entropy which can evaluate measurements (feature values) to extract features. Additionally, Miao teaches a judgement operation to determine if the rhythm is associated with Atrial Fibrillation. Specifically, [0071] lines 13-16, uses random forest classifiers to use the method and enable measurements and predict a rhythm to be Atrial Fibrillation (arrhythmia event). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heart-rhythm signal-processing method of performing a labeling operation, separation operations, feature-extraction operation, and a judgement operation by Li with PPG signals to determine Atrial Fibrillation judgement of Miao because such a modification would provide high accuracy to diagnose heart arrhythmias.  
Neither Li nor Miao teach performing a baseline removal operation of a signal. Shin teaches performing the baseline removing of the ECG signal. Specifically, Conclusion page 6, detrending can resolve baseline wandering and interference to avoid distorting the ECG signal due to patient body movement or respiratory breathing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heart-rhythm signal-processing method of performing a labeling operation, separation operations, feature-extraction operation, and a judgement operation by Li and PPG signals to determine Atrial Fibrillation judgement of Miao with the smoothing operation to include a baseline removal because Shin teaches that such a modification can maintain the diagnostic features embedded in the ECG signal by removing wandering interference caused by patient movement, which avoids distorting the ECG signal (Conclusion). Therefore, claim 11 is obvious over Li, Miao, and Shin.
Regarding claim 12, claim 11 is unpatentable over Li, Miao, and Shin as indicated above. Regarding the claim limitation on the signal-varying feature-extraction operation, Li teaches further comprising a signal-varying feature-extraction operation (Fig. 4 (S407) and ¶61 Col. 11 line 55“S407: orderly reading” operation), wherein the signal-varying feature-extraction operation comprises: 
obtaining the feature values of a particular good sub-signal segment among the good sub-signal segments (¶56 Col. 11 lines 34-36 “storing the standard deviation into a first standard deviation sequence in the global memory according to the index number.”);
 obtaining the feature values of N good sub-signal segments before the particular good sub- signal segment from the good sub-signal segments, wherein N is a positive integer greater than or equal to 1 (¶61 Col. 11 lines 55-58 “S407: orderly reading, by each thread, a judgment result, and a previous judgment result and a next judgment result adjacent thereto, from the first noise sequence according to the index number;” The terms “first” and “by each thread” indicates the ability of obtaining feature/index values for each sub-signal segment. Additionally, picking the order of obtaining the value from the particular segment is considered to be an obvious variation of the prior art.); 
obtaining signal-varying features according to the feature values of the particular good sub-signal segment and the feature values of the N good sub-signal segments (¶61 Col. 11 lines 60-63 “then storing a first flag indicating noise into the first noise sequence according to the index number… storing a second flag indicating non-noise”. The signal-varying features can be attributed to the flags.); and 
when the electronic device performs the signal-varying feature-extraction operation, the judgement operation judges the signal-varying features through the judgement model (¶61 Col. 27-28 lines 64-67 and 1-3 “if the previous judgment result and the next judgment result are both that the standard deviation goes beyond the first threshold range, then storing a first flag indicating noise into the first noise sequence according to the index number, otherwise storing a second flag indicating non-noise into the first noise sequence according to the index number”) Therefore, claim 12 is obvious over Li, Miao, and Shin.
Regarding claim 13, claim 11 is unpatentable over Li, Miao, and Shin as indicated above. Regarding the claim limitation on the signal-varying feature-extraction operation, Li teaches 
the filtering features include at least one of heartbeat interval feature, amplitude feature, and frequency-domain feature ¶18 Col. 7 lines 65-67 “including power frequency interference, baseline drift and electromyographical interference, thereby eliminating noise influences”). 
the 2signal-varying features include a least one of Standard Deviation-varying feature, Peak-to- 3Peak Interval Root Mean Square Successive Differences-varying feature, and sub-signal 4segment max intensity frequency-varying feature that are related to peak-to-peak intervals 5between the particular sub-signal segment and the N sub-signal segments (¶61 Col. 11 lines 56-64 “from the first noise sequence (sub-signal segment) according to the index number (related to PPI); if the previous judgment result and the next judgment result are both that the standard deviation goes beyond the first threshold range, then storing a first flag indicating noise (signal-varying feature) into the first noise sequence according to the index number, otherwise storing a second flag indicating non-noise into the first noise sequence according to the index number”). 
Miao teaches that feature values are related to PPI . Specifically, ¶0060 lines 9-12, the statistical measures may include Standard deviation, Skewness, Kurtosis, Information Entropy, Root Mean Square of successive differences (RMSSD) of the IBIs, Turning point ratio, and Multiscale Sample Entropy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a pre-processing model for signal processing, because Li and Miao teach such device. It would have been obvious to obtain signal-varying features using filtering features which flag segments because Li teaches such a process. It would have been obvious to compute RMSSD from PPI using standard deviation because Miao teaches that it provides feature values of the sub-segment. Therefore, claim 13 is unpatentable over Li, Miao, and Shin.
Regarding claim 14, claim 11 is unpatentable over Li, Miao, and Shin as indicated above. Regarding the claim limitation on the judgement model, Miao also teaches the establishment of the judgement model uses first-type feature values and second-type feature values to perform machine learning with a classification algorithm (¶0071 lines 12-15 “the random forest model uses only 3 decision trees and the depth of each tree is 5. In this manner, the method 200 enable real time measurement and prediction of arrhythmia event.”) to find a decision boundary that can separate the first-type feature values from the second-type feature values (¶0077 lines 6-9 “It is instructive to note that the method 200 uses the ECG signals for threshold adjustment only and the determination of the present or absence of arrhythmias”), the first-type feature values have been classified as belonging to Atrial Fibrillation and the second-type feature values have been classified as belonging to non-Atrial Fibrillation, and wherein the judgement model determines whether a classification of a to-be-classified feature value belongs to Atrial Fibrillation according to the decision boundary (¶0065 lines 6-7 “standard deviation of the area under the curve for normal sinus and atrial fibrillation.”). Therefore claim 14 is obvious over Li, Miao, and Shin.
Regarding claim 15, Li teaches A computer program product, wherein the computer program product is loaded by a computer (¶31 Col. 6 lines 7-8 “a computer readable storage medium”), and the computer performs:
a labeling operation, to determine whether there is inappropriate signal data in the signals, and to label the inappropriate signal data; (¶69 Col. 12 line 29 “In step S403, the preset threshold range may be [0.5, 3]. In step S405, the upper limit and the lower limit of the first threshold range” ”… ¶70 Col. 12 lines 34-36 “the result of the long interval artifact removal may include … noise/non-noise flag, (labeled segment)”); 
a first separation operation, which removes the inappropriate signal data from the signals, (¶57 Col. 11 line 37 “S403: removing segments of electrocardiogram signals which go beyond a preset threshold range.”), and separates the signals into continuous signal segments by using the location of the inappropriate signal data as a reference point; (¶56 Col. 11 lines 28-29 “segmenting the electrocardiogram signals according to an interval of the long interval artifact removal,”); 
a signal processing operation, which executes smoothing on the continuous signal segments (¶84 Col. 13 lines 33-34 “the comb filter filtration”),
finds peak locations of the continuous signal segments (¶25 Col. 8 lines 49-52 “S202: performing a QRS detection of the filtering-processed electrocardiogram signal through an R-wave position extraction”); 
a second separation operation, which separates the continuous signal segments into sub-signal segments according to the number of peaks required for interpretation, wherein the number of peaks contained in each of the sub-signal segments is equal to the number of peaks required for interpretation; (¶134 Col. 18 lines 18-21 “S902: orderly reading one electrocardiogram signal ecglist[i] and four following electrocardiogram signal ecglist[i+1], ecglist[i+2], ecglist[i+3] and ecglist[i+4] from electrocardiogram signal ecglist” It is obvious that splitting these signals into segments will require that there are sufficient number of peaks for interpretation.); 
a filtration operation (¶7 Col. 1 lines 64 “filtering process”), which obtains filtering features that respectively correspond to the sub-signal segments, determines whether each of the sub-signal segments is a bad signal according to the filtering features(¶18 Col. 1 lines 64-65 “so as to remove artifact interferences”), and deletes the sub-signal segments determined as bad signals, wherein the sub-signal segments that have not been deleted are called good sub-signal segments (¶18 Col. 1 lines 62-64 “using a long interval artifact removal algorithm, a short interval artifact removal algorithm and a simple integral coefficient comb filter”);
a feature-extraction operation, which obtains feature values that respectively correspond to the good sub-signal segments, wherein the feature values are relative to peak- to-peak intervals (PPI) of the sub-signal segments; (¶27 Col. 8 lines 56-62 “the R-wave position extraction, the QRS complex width extraction and the template creation is parallel performed by a multiple threads at the GPU device side in parallel; any thread being read through its unique index number to process corresponding data.”); and 
and a judgement operation, which judges the feature values through the judgement model that has been pre-established, (¶61 Col. 11 lines 55-58 “orderly reading, by each thread, a judgment result, and a previous judgment result and a next judgment result adjacent thereto, from the first noise sequence according to the index number;”). Li does not teach the signal obtained from a photoplethysmography in order to perform judgement if a subject may have Atrial Fibrillation. Miao teaches the use of PPG signals to analyze inter-beat intervals to detect heart arrhythmias because PPG signals would provide high accuracy heart arrhythmia signals including improved detection accuracy, sensitivity, and specificity ([0027] lines 5-26). Miao also teaches the separation of PPG segments based on beats. Specifically, [0045] lines 16-18, the PPG segment is split based on beats that can be between 40 to 70 beats. It would be obvious to extract a certain number of peaks based on the limited beats needed for interpretation. Miao also teaches a feature-extraction operation with values related to PPI. Specifically, [0060] lines 9-12, uses inter-beat interval to calculate RMSSD, standard deviation, and entropy which can evaluate measurements (feature values) to extract features. Additionally, Miao teaches a judgement operation to determine if the rhythm is associated with Atrial Fibrillation. Specifically, [0071] lines 13-16, uses random forest classifiers to use the method and enable measurements and predict a rhythm to be Atrial Fibrillation (arrhythmia event). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heart-rhythm signal-processing method of performing a labeling operation, separation operations, feature-extraction operation, and a judgement operation by Li with PPG signals to determine Atrial Fibrillation judgement of Miao because such a modification would provide high accuracy to diagnose heart arrhythmias.  
Neither Li nor Miao teach performing a baseline removal operation of a signal. Shin teaches performing the baseline removing of the ECG signal. Specifically, Conclusion page 6, detrending can resolve baseline wandering and interference to avoid distorting the ECG signal due to patient body movement or respiratory breathing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heart-rhythm signal-processing method of performing a labeling operation, separation operations, feature-extraction operation, and a judgement operation by Li and PPG signals to determine Atrial Fibrillation judgement of Miao with the smoothing operation to include a baseline removal because Shin teaches that such a modification can maintain the diagnostic features embedded in the ECG signal by removing wandering interference caused by patient movement, which avoids distorting the ECG signal (Conclusion).  Therefore, claim 15 is obvious over Li, Miao, and Shin.
Regarding claim 16, claim 15 is unpatentable over Li, Miao, and Shin as indicated above. Regarding the claim limitation on the signal-varying feature-extraction operation, Li teaches further comprising a signal-varying feature-extraction operation (Fig. 4 (S407) and ¶61 Col. 11 line 55“S407: orderly reading” operation), wherein the signal-varying feature-extraction operation comprises: 
obtaining the feature values of a particular good sub-signal segment among the good sub-signal segments (¶56 Col. 11 lines 34-36 “storing the standard deviation into a first standard deviation sequence in the global memory according to the index number.”);
 obtaining the feature values of N good sub-signal segments before the particular good sub- signal segment from the good sub-signal segments, wherein N is a positive integer greater than or equal to 1 (¶61 Col. 11 lines 55-58 “S407: orderly reading, by each thread, a judgment result, and a previous judgment result and a next judgment result adjacent thereto, from the first noise sequence according to the index number;” The terms “first” and “by each thread” indicates the ability of obtaining feature/index values for each sub-signal segment. Additionally, picking the order of obtaining the value from the particular segment is considered to be an obvious variation of the prior art.); 
obtaining signal-varying features according to the feature values of the particular good sub-signal segment and the feature values of the N good sub-signal segments (¶61 Col. 11 lines 60-63 “then storing a first flag indicating noise into the first noise sequence according to the index number… storing a second flag indicating non-noise”. The signal-varying features can be attributed to the flags.); and 
when the computer performs the signal-varying feature-extraction operation, the judgement operation judges the signal-varying features through the judgement model (¶61 Col. 27-28 lines 64-67 and 1-3 “if the previous judgment result and the next judgment result are both that the standard deviation goes beyond the first threshold range, then storing a first flag indicating noise into the first noise sequence according to the index number, otherwise storing a second flag indicating non-noise into the first noise sequence according to the index number”)  Therefore, claim 16 is obvious over Li, Miao, and Shin.
Regarding claim 17, claim 14 is unpatentable over Li, Miao, and Shin as indicated above. Regarding the claim limitation on the judgement model, Miao also teaches the establishment of the judgement model uses first-type feature values and second-type feature values to perform machine learning with a classification algorithm (¶0071 lines 12-15 “the random forest model uses only 3 decision trees and the depth of each tree is 5. In this manner, the method 200 enable real time measurement and prediction of arrhythmia event.”) to find a decision boundary that can separate the first-type feature values from the second-type feature values (¶0077 lines 6-9 “It is instructive to note that the method 200 uses the ECG signals for threshold adjustment only and the determination of the present or absence of arrhythmias”), the first-type feature values have been classified as belonging to Atrial Fibrillation and the second-type feature values have been classified as belonging to non-Atrial Fibrillation, and wherein the judgement model determines whether a classification of a to-be-classified feature value belongs to Atrial Fibrillation according to the decision boundary (¶0065 lines 6-7 “standard deviation of the area under the curve for normal sinus and atrial fibrillation.”). Therefore claim 17 is obvious over Li, Miao, and Shin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Linda M Eerikäinen et al (2018 Physiol. Meas.)(Hereinafter Linda).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSSA HADDAD/Examiner, Art Unit 3792                                                                                                                                                                                         

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792